          Case 3:20-cv-04418-VC Document 50 Filed 09/18/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  KIMBERLY COX,                                      Case No. 20-cv-04418-VC
                 Plaintiff,
                                                     ORDER GRANTING MOTION TO
          v.                                         DISMISS
  LAW OFFICES OF LES ZIEVE, et al.,                  Re: Dkt. No. 5
                 Defendants.



       The motion to dismiss is granted. Cox’s claims are barred as res judicata because they

rely entirely on claims and issues already adjudicated to finality in previous litigation against the

same defendants (or, parties in privity with the current defendants). Cox v. Old Republic

National Title Insurance Company, No. 15-cv-02253-BLF, 2016 WL 4180429 (N.D. Cal. Aug.

8, 2016). Indeed, the complaint appears frivolous to the point of being sanctionable. And the

opposition to the motion to dismiss is indecipherable.
       For these reasons, the case is dismissed with prejudice.

       IT IS SO ORDERED.

Dated: September 18, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
